                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

Scartelli Construction
Services, Inc.,
                                                      No. 3:18-cv-1164
                       Plaintiff,
                                                        (Judge Caputo)
      v.

Chesapeake Building
Components, Inc.,

                     Defendant.


                                      ORDER

     AND NOW, this 5th day of February, 2019, for the reasons provided in the

foregoing memorandum, it is hereby ordered and decreed as follows:

           The Motion to Strike Declarations of Ralph Scartelli, John L.

           Ludwig, and Lawrence Ludwig, Esquire filed by Defendant

           Chesapeake Building Components, Inc. (Doc. 34) is hereby

           denied.

                                               By the Court:


                                               S/A. Richard Caputo
                                               A. Richard Caputo
                                               United States District Judge
-2-
